Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 16 November 2020.

(Previous) DETAILED ACTION
Claim Objections
The objection of claim 4 because of minor informality has been withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over JP 2014-160572 (hereafter JP ‘572) in view of Xiayin Yao et al. (All-solid-state lithium batteries with inorganic solid electrolytes: Review of fundamental science) has been withdrawn in view of Applicant’s Amendment.

(New) ETAILED ACTION
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015176849 (hereafter JP ‘849) in view of Xiayin Yao et al. (All-solid-state lithium batteries with inorganic solid electrolytes: Review of fundamental science).
Claim 1:	JP ‘849 discloses an all solid state battery (abstract and paragraph [0001]) comprising a cathode (positive) layer, a solid electrolyte layer, and an anode (negative) layer in this order (paragraph [0050]); wherein
the cathode layer comprises a cathode active material including a S element (paragraph [0014], which disclose a single sulfur), a sulfur containing compound including an M element, which is P and a S element (Py, as per paragraph [0015]), a conductive auxiliary material (paragraph [0024]), and substantially no Li element; 
a solid electrolyte layer (e.g. Li2S-PxSy, as per paragraphs [0056]-[0058]), and 
 a proportion of the Li element in the cathode layer is 0 moi% or more and 8 moi% or less. See also entire document.
JP ‘849 does not disclose that the solid electrolyte layer contains a garnet-type oxide solid electrolyte or β-alumina.
Xiayin Yao et al. disclose an all-solid state lithium battery wherein the electrolyte layer contains a sulfide solid electrolyte such as Li2S-P2S5 (page 018802-5, Section, 2.2.2) or including  a garnet-type oxide solid electrolyte (page 018802-4, Section 2.1.3).

One having ordinary in the art would have been motivated to make the modification to provide an electrolyte that would have exhibited improved Li+ ion conductivity and activation energy. 
Claim 3: 	JP ‘849 discloses that the M elements is P (Py, as per paragraph [0015]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Xiayin Yao et al. on page 018802-4, section 2.1.3 further disclose that the garnet-type oxide solid electrolyte has a composition represented by a general formula (Lix-3y-z, Ey, Hz)LαMβOγ, in the formula,  E is at least one kind of Al, Ga, Fe, and Si, H is a hydrogen element, L is at least one kind of an alkali earth metal and lanthanoid element, M is at least one kind of a transition element that can be six-coordinated with oxygen, and a typical element belonging to 12th to 15th groups in the periodic table, O is an oxygen element, x, y, z satisfy 3 ≤ x-3y –z ≤ 7, 0 ≤ y, and 0 ≤ z, α, β γ, respectively satisfies 2.5 ≤ α 3.5, 1.5 ≤ β ≤ 2.5, and 11 ≤ γ ≤ 13).
For example,
Xiayin Yao et al. on page 018802-4, section 2.1.3, disclose Li5.5La3Nb1.75In0.25O12, wherein Lix-3y-z = 5.5, Lα = 3, Mβ = 1.75 + 0.25, Oγ = 12; 
Li7La3Zr2O12, wherein Lix-3y-z = 7, Lα = 3, Mβ = 2, Oγ = 12.
Claim 5:	The rejection of claim 5 is as set forth above wherein JP ‘849 discloses that the proportion of the Li element in the cathode layer is 0 mol%.
	Claim 6:	The rejection of claim 6 is as set forth above in claim in claim 1 wherein that the proportion of the Li element in the cathode layer is 0 mol%.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘849 discloses that the cathode layer consists of the cathode active material (sulfur as per paragraph [0014]), the sulfur containing compound (PxSy, as per paragraph [0016]), and the conductive auxiliary material (paragraph [0024]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729